In an abuse and neglect proceeding pursuant to Family Court Act article 10, the Nassau County Department of Social Services appeals from an order of the Family Court, Nassau County (Eisman, J.), dated October 7, 1998, which directed supervised visitation between the father and his children, Alexander and Jacqueline.
Ordered that the order is reversed, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County for further proceedings in accordance herewith.
It cannot be determined from the record whether there is good cause for granting visitation to the father and whether such visitation, if any, should be supervised or unsupervised. Therefore, the Family Court should not have directed visitation without first holding a hearing on that issue (see, Family Ct § 1061). Accordingly, the matter is remitted to the Family *307Court, Nassau County, for a hearing to determine what type of visitation, if any, is warranted. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.